SCHNEIDER WEINBERGER LLP Attorneys-at-Law 2200 Corporate Boulevard, N.W., Suite 210 Boca Raton, Florida 33431-7307 James M. Schneider, P.A. Steven I. Weinberger, P.A Telephone (561) 362-9595 Facsimile (561) 362-9612 Of Counsel: Charles B. Pearlman Brian A. Pearlman August 17, 2011 “CORRESP” United States Securities and Exchange Commission treet N.E. Washington, D.C.20549 Attention:Sherry Haywood, Esq. Re:China America Holdings, Inc. Amendment No. 1 to Current Report on Form 8-K Filed July 7, 2011 Annual Report on Form 10-K for the Fiscal Year Ended September 30, 2010 Filed December 29, 2010 Quarterly Report on Form 10-Q for fiscal quarter ended December 31, 2010 Filed May 23, 2011 File No. 001-53874 Dear Ms. Haywood: Confirming our telephone conversation of earlier today, China America Holdings has requested an extension of 20 calendar days through September 6, 2011 to respond to the staff’s comment letter dated August 3, 2011.China America Holdings appreciates the courtesy of the staff in providing this extension as efforts to complete the filing of its Form 10-Q Quarterly Report, including the integration of various comments within the quarterly report responsive to the staff’s letter, has been time consuming and has necessitated the request. As expressed we appreciate the courtesies extended to our client in this matter. Sincerely yours, /s/ James M. Schneider James M. Schneider JMS:sjm Cc:China America Holdings, Inc.
